DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control device overlapping within a contour of the transmission device when the transmission device is viewed from a front side from claim 3 (Note: Figure 3 shows a control device (5) mounted to a casing from a back side view as disclosed in Paragraph 0008.  There does not appear to be a drawing that shows a control device located in a contour on a front side) and the axis-of-rotation direction from claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 2-3, recites “the control device is disposed along a portion of an outer surface corresponding to an area where the control device is installed on the casing” which is indefinite because it is unclear exactly what the Applicant is trying to claim.  Wouldn’t the portion where the control device is disposed inherently be where the control device is installed on the casing?  How does claim 5 further limit claim 1?
Claim 7 recites the limitation "the transmission device side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, lines 2-4, recites “the connector terminal being formed so as to extend in an axis-of-rotation direction of the transmission device” which is indefinite because it is unclear if the Applicant is trying to claim that the transmission device itself rotates 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 10-238344 A; see provided machine translation) in view of Kim et al. (US 2014/0222266 A1).
Regarding claim 1, Murakami et al. discloses a drive device for vehicles comprising:
a transmission device (A) including a transmission mechanism (the gearing inside the transmission) that changes a speed of inputted rotation of a drive source (E) of a vehicle and outputs the rotation and that is provided on an axis of rotation (the axial centerline of A in Figure 18) orthogonal to a front-rear direction (a direction perpendicular to the axial centerline of A in Figure 18) of the vehicle;
a casing (the outer structure of A) that holds the transmission mechanism;
a control device (1) that performs electronic control of the transmission device; and
at least a part of the control device being installed on an outside of the casing (see Figure 18).

Kim et al. teaches a control device (35) that is installed at either one of a front side portion and a rear side portion (see the location of 35 in Figure 3) of a casing (the outside of 30) in a front-rear direction (the up and down direction in Figure 3) of a vehicle (see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Murakami et al. to be installed at either one of a front side portion and a rear side portion of the casing in the front-rear direction of the vehicle, as taught by Kim et al., for the purpose of providing a location for the control device that will aid in it being damage by foreign debris while still allowing air flow to pass over the control device to aid in cooling.
Regarding claim 2, Murakami et al. in view of Kim et al. discloses that the control device is installed at the rear side portion of the casing in the front-rear direction of the vehicle (see the location of 35 in Figure 3 of Kim et al.).
Regarding claim 5, Murakami et al. discloses that the control device is disposed along a portion of an outer surface corresponding to an area where the control device is installed on the casing (see Figure 18).
Regarding claim 6, Murakami et al. discloses that the control device is disposed between a partition (the vehicle firewall) and the transmission device, the partition separating an engine room (see the Abstract in the machine translation) of the vehicle from a vehicle interior (the cabin of the vehicle).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 10-238344 A; see provided machine translation) in view of Kim et al. (US 2014/0222266 A1) as applied to claim 1 above, and further in view of Amano et al. (JP 2-3740 A; see provided machine translation).
Regarding claim 3, Murakami et al. in view of Kim et al. discloses that the control device is disposed such that the whole control device is located on the transmission device when the transmission device is viewed from a front side (the control device is visible from the front side in Figure 18 since the control device has a thickness in the vertical direction).
Murakami et al. in view of Kim et al. does not disclose that the control device is within a contour of the transmission device.
Amano et al. teaches a control device (24) that is disposed within a contour (12) of a transmission device (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Murakami et al. in view of Kim et al. to be disposed within a contour of the transmission device, as taught by Amano et al, for the purpose of aiding in protecting the control device from being damaged from foreign debris.
Claims 7, 11, and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 10-238344 A; see provided machine translation) in view of Kim et al. (US 2014/0222266 A1) as applied to claim 1 above, and further in view of Masato et al. (JP 2016-205590 A; see provided machine translation).

a control board, a case made of metal, and a cover made of resin that is placed on one side of the case and holds the control board with the case; and
is installed on the transmission device with the cover facing the transmission device side and the case facing an opposite side to the transmission device.
Masato et al. teaches a control device (1) that includes:
a control board (6), a case (4) made of metal (Page 3 / Lines 29-31 of the machine translation), and a cover (5) made of resin (Page 3 / Lines 22-23 of the machine translation) that is placed on one side of the case and holds the control board with the case; and
is installed on a transmission device (2) with the cover facing the transmission device side (see Figure 3) and the case facing an opposite side to the transmission device (see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Murakami et al. in view of Kim et al. to include a control board, a case made of metal, and a cover made of resin that is placed on one side of the case and holds the control board with the case, and to be installed on the transmission device with the cover facing the transmission device side and the case facing an opposite side to the transmission device, as taught by Masato et al., for the purpose of providing a control device that can dissipate heat while still protecting the circuity inside of the control device.

Masato et al. teaches a control device (1) that includes a connector terminal (32) for establishing an electrical connection with a control device (Page 3 / Lines 16-17 of the machine translation) for the vehicle or a control device for the drive source.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Murakami et al. in view of Kim et al. to include a connector terminal for establishing an electrical connection with a control device for the vehicle or a control device for the drive source, as taught by Masato et al., for the purpose of providing a control device that can send signals to other equipment in the vehicle so that the other equipment can know the status of the transmission and function accordingly.
Murakami et al. in view of Kim et al. and further in view of Masato et al. does not explicitly disclose that the connector terminal being provided so as to protrude from the control device in an outward up direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Murakami et al. in view of Kim et al. and further in view of Masato et al. to have the connector terminal being provided so as to protrude from the control device in an outward up direction because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  The connector terminal can only be directed in four different directions (upward, downward, leftward, rightward) therefore there are a finite number of directions that the connector terminal can point.  Furthermore, one of ordinary skill in the art would find it obvious to direct the connector terminal in an upward direction to make it easier for a user or technician to connector and/or disconnect the connector that connects to the connector terminal of the control device.
Regarding claim 12, Murakami et al. in view of Kim et al. and further in view of Masato et al. discloses that the control device is disposed such that one end (the top end of 32; Masato et al.) of the connector terminal is lower than another end (the bottom end of 32; Masato et al.), the connector terminal being formed so as to extend in an axis-of-rotation direction of the transmission device (as best understood, when the control device is installed on either the front side or the rear side of the transmission, the control device and the connector terminal would meet this claim limitation).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 10-238344 A; see provided machine translation) in view of Kim et al. (US 2014/0222266 A1) as applied to claim 1 above, and further in view of Purretat et al. (US 2011/0118070 A1).
Regarding claim 9, Murakami et al. in view of Kim et al. discloses that the whole control device is installed on an outside of the casing (see Figure 18 of Kim et al.).

Purretat et al. teaches a transmission device that includes a hydraulic power transmission mechanism (a torque converter; Paragraph 0019) and a holding case (the part of 1 that 5 points to in Figure 1) that holds the hydraulic power transmission mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission device of Murakami et al. in view of Kim et al. to include a hydraulic power transmission mechanism and a holding case that holds the hydraulic power transmission mechanism, as taught by Purretat et al., for the purpose of providing a mechanism that can operationally detach the engine from the transmission thus allowing the engine to operate without operating the transmission.
Allowable Subject Matter
Claims 4, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omoto et al. (US 2018/0283533 A1) discloses an engine and transmission that are perpendicular to a front-rear direction of a vehicle, a control device that is attached 
Loibl (US 9,699,929 B2) discloses a control device (1) that is mounted into a contour formed in a transmission element (9).
Becker et al. (US 8,488,324 B2) discloses a control device that has a circuit board and a heat-conducting layer located between the circuit board and a transmission part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656